DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
An examination of this application reveals that the Applicant is unfamiliar with patent prosecution procedure. While an Applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. The Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at
https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark
Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Response to Amendments
The amendments filed with the written response received on November 16, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended.  Accordingly, claim 1 is pending in this application with an action on the merits to follow regarding claim 1.
Because of the applicant's amendment, the following in the office action filed March 29, 2021, are hereby withdrawn: 
Previous Objections to the Drawings
Previous Objections to the Abstract
Previous Objections to the Specification
Previous Objections to Claim 1
Previous 35 USC 101 Rejections of Claim 1
Previous 35 USC 112b Rejections of Claim 1
Drawings
The drawings are objected to because the shading of the drawings is dark and makes visualization of the structural details of the claimed invention difficult to examine. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed November 16, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
Page 17, l. 1-2 of the written disclosure states, “The ability to wear the towel 10 without the need to be held in place by the hands of the wearer also fosters a sense of independence in toddlers and older children.” which is new matter as this statement was not previously included in the disclosure of May 08, 2020 and it is unclear how the towel would perform such functions.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “or similar material” on lines 3-4 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of, “the present invention is made 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “said towel may have a hood sewn onto the top of the left side”. It is unclear if the towel has a hood sewn to the left side or if the towel does not have a hood sewn to the left side of it. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “said towel includes a hood sewn onto the top of the left side” as is seen in the Applicant’s Drawings, Figs. 1-3 and 7-11.
Claim 1, is indefinite as it recites “said towel having fasteners located on each end of the towel”. It is unclear what structure “each end of the towel” as it appears from the figures that the towel can have multiple ends. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “said towel having fasteners located on each end of the towel” meaning there are fasteners on the left and right sides of the towel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hite US 2008/0120774 in view of Pathak US 2006/0143769.
Regarding Independent Claim 1, Hite discloses a wearable article (Abstract) comprising: a towel (Fig. 4); said towel in a generally rectangular shape (Fig. 4) sewn from fabric (¶0026); said towel having a pair of arm openings on the right side (Fig. 4, (Fig. 4, #20a & #20b) and the pair of arm openings configured to accommodate a myriad of arm sizes such as adult caregiver or child (¶0023); said towel having fasteners located on each end of the towel (Fig. 4, #25 & #24a/24b), and when worn the fasteners are configured to couple together (¶0022); and said towel is configured to be worn without needing to be held in place by hands of a wearer or adult caregiver (Figs. 5-7 show the article on an infant without an adult holding the article in place; ¶0027-¶0031).
Hite does not expressly disclose said towel includes a hood sewn onto the top of the left side, being the opposite side of said arm openings, to cover child's top and back of head.
Pathak teaches a wearable towel including a hood sewn onto the top of the left side (Fig. 1, #32), to cover child's top and back of head (Hite ¶0023).
Both Hite and Pathak teach analogous inventions in the art of wearable infant wraps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hite with the teachings of Pathak such that the towel would have a hood attached to the left side to provide the infant with an additional layer of thermal protection around their head.
italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Hite (as modified by Pathak) discloses the structure of the wearable article, there would be a reasonable expectation for the wearable article to perform such functions as explained after each functional limitation.
Response to Arguments
Applicant’s arguments, filed November 16, 2021, with respect to the 35 USC 102 of Claim 1 has been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quintanilla US 8276212 teaches an infant wrap with hood
Schneider US 5611095 teaches a multi-function baby wrap with hood
Cuoco US 20100146680 teaches a wearable blanket with hood
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732